AMENDMENT NO. 1
TO
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS


 
 
DATED: Dated for reference purpose only as of March 20, 2007.
 
PARTIES: This Amendment No. 1 to Purchase Agreement and Escrow Instructions
(this “Amendment”) is between COST-U-LESS, INC., a Washington corporation, as
“Seller”, and SERIES B, LLC, an Arizona limited liability company, as “Buyer”.
 
WHEREAS, Seller and Buyer are parties to that certain Purchase Agreement and
Escrow Instructions, dated December 21, 2006 (the “PSA”), concerning certain
improved property located at 4300 Sion Farm, Christiansted, St. Croix, USVI
00820, as legally described therein; and
 
WHEREAS, Seller and Buyer desire to amend the PSA as set forth herein.
 
NOW THEREFORE, Seller and Buyer hereby agree as follows:
 
1.
The following shall be added as a new section (Section 57) of the Lease Form
attached to the PSA as Exhibit E:

 
57. Power House Encroachment. Reference is hereby made to the ALTA/ACSM Land
Title Survey of Plot No.’s 4-Q, 4-M & Road Plot No. 4-O, Estate Sion Farm,
Christiansted Jurisdiction, Queen Quarter, St. Croix, United States Virgin
Islands, dated February 5, 2007 (the “Survey”), prepared by Survey Services
Company, LLC, and to the masonry building (which is also referred to as “One
Sty. Masonry Power House” on Pages 2 and 3 of the Survey)(the “Power House”)
referenced in the “List of Encroachments” on Page 1 of the Survey (which reads,
in part, as follows: “1) A masonry building located along the west line of Plot
No. 4-Q is 9.2’ into A Portion of the Remainder of Plot No. 4-J.”).
 
Lessee hereby agrees that, within one (1) year after the Effective Date and at
Lessee’s expense, Lessee shall either:
 

 
(a)
relocate the “Power House” so that no part of the Power House will be located on
any part of “Easement ‘B’” or Plot No. 4-J identified on the Survey; or

 

 
(b)
obtain from (i) the owner of Plot No. 4-J an easement to permit the continued
presence of the Power House at its current location for a term and upon
conditions reasonably acceptable to Lessor; and (ii) 

 

--------------------------------------------------------------------------------


 
obtain a waiver of the encroachment from the holder of the easement rights to
“Easement ‘B’” and “Easement ‘C’” referenced above.

 
 
2.
Seller and Buyer acknowledge and agree that (i) the PSA has not been amended or
modified except by this Amendment and by the e-mail extensions of certain dates
referenced in Sections 6 and 17 of the PSA, under which the COE (as such term is
defined in the PSA) shall be on or before 5 p.m. MST on March 26, 2007, or such
earlier date as Buyer and Seller may choose by mutual Agreement; (ii) the PSA is
in full force and effect; and (iii) except as expressly amended hereby and by
the above-referenced e-mail extensions, all of the terms and conditions of the
PSA shall remain in full force and effect.

 
3.
This Amendment may be executed by facsimile and/or in any number of
counterparts. Each party may rely upon any facsimile or counterpart copy as if
it were one original document.

 
IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the
first above written.
 
SELLER: COST-U-LESS, INC., a Washington corporation
 
By: /s/Martin Moore 
Name: Martin Moore 
Title: VP-CFO 




 
BUYER: SERIES B, LLC, an Arizona limited liability company
 
 
By: /s/ John M. Pons 
John M. Pons
Its Authorized Officer